Citation Nr: 0720901	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a removal of verruca vulgaris from the volar 
surface of the toes, bilaterally.

2.  Entitlement to an increased (compensable) rating for 
orthostatic albuminuria.

3.  Entitlement to a 10 percent disability rating based on 
multiple, noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO), which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran's residuals of a removal of verruca vulgaris 
from the volar surface of the toes, bilaterally, do not 
result in objective clinical findings relating to scars or 
limitation of motion.

2.  The veteran's orthostatic albuminuria is asymptomatic 
without evidence of related renal or voiding dysfunction, 
urinary frequency, obstructed voiding, or urinary tract 
infection.

3.  The veteran's multiple noncompensable service-connected 
disabilities do not interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of a removal of verruca vulgaris from the volar 
surface of the toes, bilaterally, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31 
and Part 4, Diagnostic Codes 7800, 7803, 7805 (prior and 
subsequent to August 30, 2002).

2.  The criteria for an increased (compensable) evaluation 
for orthostatic albuminuria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.31 
and Part 4, Diagnostic Code 7500 (2006).

3.  The criteria for a 10 percent rating based upon multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and a rating 
decision in July 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

I.  Residuals of a removal of verruca vulgaris from the volar 
surface 
of the toes, bilaterally

The veteran's service medical records show that in December 
1958 he underwent removal of verruca vulgaris on his feet.  
When initially examined by VA in October 1963.  It was 
reported that during military service warts were removed from 
the under surface of the veteran's right first, second, and 
third toes and left first, second, and fourth toes.  The 
veteran reported that his warts had not returned but that his 
feet blister and peel.  Examination of the veteran revealed 
no existing scars, warts, or scaling on the soles of his 
feet.  Remote excision of verruca vulgaris, volar surface of 
the toes of both feet with alleged intermittent blistering 
and peeling was the diagnosis.

The veteran at his hearing in June 2003, in connection with 
his current appeal, made no specific complaint with respect 
to this disorder.  He did testify that he currently had no 
warts.

On his most recent VA skin disease examination in May 2002, 
while the veteran complained of warts on his feet since 
service that were removed with liquid nitrogen, he also 
stated that he has had none since 1985.  Physical examination 
showed the veteran's plantar surfaces to be clear of any 
lesions. 

The veteran's residuals stemming from the removal of verruca 
vulgar are currently rated as zero percent pursuant to the 
diagnostic criteria set forth at 38 C.F.R. § 4.118, 
pertaining to scars.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002. 
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him. If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warranted a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating was also warranted for a 
superficial scar that was tender and painful on objective 
demonstration.  A 10 percent rating was the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118.

Although the veteran essentially contends that his service-
connected residuals stemming from the removal of warts from 
his feet are more disabling than currently evaluated, there 
are no pertinent medical records which indicate that the 
veteran has any residual scarring that is tender, painful, 
poorly nourished, unstable, or involves repeated ulcerations.  
Hence, a compensable rating is not warranted under either the 
old or new criteria at Diagnostic Code 7803 or 7804.  
Similarly, as the record clearly shows that the veterans has 
no lesions of any kind on the plantar surfaces of his feet 
and has voiced no complaints of functional impairment 
attributable to his service-connected condition, a 
compensable rating under both the former and revised 
Diagnostic Code 7805 is not warranted.  No functional 
limitation is shown as a result of the remote excision of 
verruca vulgaris.

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned is not warranted.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the evidence 
is not in relative equipoise, the rule is inapplicable in 
this case.  38 C.F.R. § 3.102.

II.  Orthostatic albuminuria

The veteran's service medical records show that he was 
hospitalized in March 1959 after being found on his medical 
examination for service separation to have albumin in his 
urine.  He was noted to have no physical complaints and no 
history of kidney disease or of urinary symptoms.  During his 
hospitalization, he was negative for albumin on urinalysis 
obtained in the morning before arising from the bed after 
previously emptying the bladder before retiring the night 
before.  However, walking samples on urinalysis testing were 
reported as separately positive for albumin.  The veteran 
remained asymptomatic throughout his hospital stay and at 
discharge in April 1959, orthostatic albuminuria was 
diagnosed.

Post service, the veteran was hospitalized by VA beginning in 
November 1963 for diagnostic studies for persistent 1-2 plus 
albumin in his urine.  During his stay and following history 
and physical examination, orthostatic albuminuria was 
suspected.  Urine samples tested following at least four 
resting states showed no albumin and no cells.  Several urine 
samples taken when the veteran was walking around the floor, 
namely after a resting state, showed 1 plus to 2 plus albumin 
with no cells.  The veteran was discharged in December 1963 
in an unchanged status.  Mild orthostatic albuminuria of 
unknown etiology and certainly not considered as a type of 
renal disease was the diagnosis at discharge.

When examined by VA in May 2002, the veteran was negative for 
lethargy, weakness, anorexia, and weight loss or gain.  There 
was no history of recurrent urinary tract infections, 
dysuria, or hematuria.  The veteran was noted to void with a 
good stream and to be without incontinence.  He reported a 
daytime frequency from six to eight times and nocturia times 
three to four.  He reported no colic or bladder stones and no 
episodes of acute nephritis.  Following physical examination 
the examiner stated that the veteran had no urologic cause to 
account for his orthostatic albuminuria and attributed the 
urinary tract symptoms to benign prostatic hypertrophy.

The veteran testified at his hearing in June 2003 that he had 
a recurring burning sensation with urination approximately 
every two months that he attributed to increased protein 
levels.  The veteran further testified that he had no 
medically diagnosed condition resulting from his orthostatic 
albuminuria condition.

On VA kidney disease examination in July 2003, it was noted 
that the veteran's urinalysis results were negative for any 
evidence of proteinuria.  Physical examination was 
unremarkable for any abnormal findings.  Blood pressure was 
110/64.  Normal renal function with no evidence of any 
proteinuria on urinalysis was the diagnostic impression.  The 
examiner further stated that orthostatic proteinuria is 
generally a benign process.

Here, service connection was established for orthostatic 
albuminuria in January 1964, which was evaluated as 0 percent 
disabling under DC 7599.

Diagnostic Code 7599 is used to identify genitourinary system 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule. See 38 C.F.R. §§ 4.20, 4.27. The 
veteran's service-connected orthostatic albuminuria is 
potentially ratable under the ratings of the genitourinary 
system based on renal dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding, or urinary tract 
infection.

With regard to the rating assigned to the veteran's 
disability, the Board finds that there is no evidence of 
voiding or renal dysfunction, obstructed voiding, or urinary 
tract infection resulting from the veteran's service-
connected condition.  Nor is it shown that the veteran's 
urinary frequency, reported on VA examination in May 2002, 
results from his service-connected disorder, which was noted 
by the veteran's most recent VA examiner to be a benign 
process.  Consequently, in the absence of symptomatology 
related by competent medical evidence to the service-
connected orthostatic albuminuria, an increased evaluation 
for this disorder is not warranted.

III.  Multiple, noncompensable service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

Evidence regarding the severity of the veteran's residuals of 
a removal of verruca vulgaris from the volar surface of the 
toes and orthostatic albuminuria is summarized above.  
Additionally, the veteran also has a noncompensable 
evaluation for his service-connected residuals of a left 
clavicle fracture.  These service-connected disabilities are 
apparently permanent, separate, and are rated as 
noncompensably disabling.  Significantly, however, the 
evidence does not establish that they clearly interfere with 
normal employability.  A VA examination in May 2002 indicates 
that the veteran's feet were clear of any lesions and had no 
functional impairment due to residuals of the removal of the 
service-connected warts.  The veteran's genitourinary 
examiner in May 2002 found that the veteran's orthostatic 
albuminuria did not affect his usual occupation and was a 
benign process.  Residuals of the veteran's service connected 
left clavicle fracture have been static for many years with 
no indication by complaint or findings that they are anything 
but asymptomatic.

Accordingly, the Board concludes that the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities are not met because the evidence does not show 
that the disabilities are of such character as to clearly 
interfere with normal employability.  The Board finds that 
the preponderance of the evidence is against the claim and 
the claim is denied.


ORDER

An increased (compensable) rating for residuals of a removal 
of verruca vulgaris from the volar surface of the toes 
bilaterally is denied.

An increased (compensable) rating for orthostatic albuminuria 
is denied.

Entitlement to a 10 percent disability rating based on 
multiple, noncompensable service-connected disabilities is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


